Citation Nr: 1451252	
Decision Date: 11/19/14    Archive Date: 11/26/14

DOCKET NO.  12-15 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Nashville, Tennessee


THE ISSUE

Whether the Veteran is competent to handle the disbursement of VA monetary benefits.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel



INTRODUCTION

The Veteran is the appellant in the instant appeal.  He had active service from July 1966 to July 1969 and from June 2004 to December 2006.  

In May 2010, the Nashville, Tennessee, Regional Office (RO) proposed to find the Veteran not competent to handle the disbursement of VA monetary benefits.  This matter came before the Board of Veterans' Appeals (Board) on appeal from a November 2010 RO decision which found the Veteran not competent to handle the disbursement of VA monetary benefits.  The Board has reviewed the physical claims files and both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  

The Veteran's appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran asserts that he is competent to handle the disbursement of VA monetary benefits.  

A November 2013 VA field examination report conveys that "[the Veteran] is capable of managing his VA benefit and the information contained in this memorandum should be considered as evidence to support a rating of competency in accordance with M21-1MR, III.iv.8.A.3.c and e."  The VA field examiner indicated further that "if the information supplied is not sufficient to determine competency, please schedule a VA examination for this purpose as soon as possible."  

VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Given the apparent improvement in his condition, further VA psychiatric evaluation is necessary to resolve the issue of the Veteran's competency to handle the disbursement of VA monetary benefits.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA psychiatric examination in order to assist in determining his competency to handle the disbursement of VA monetary benefits.  All indicated tests and studies should be accomplished and the findings then reported in detail.  

The examiner should advance an opinion as to whether the Veteran is to handle the disbursement of VA monetary benefits.  

All relevant medical records, including the claims folders, must be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  A rationale for all opinions should be provided.  

2.  Then readjudicate the issue of whether the Veteran is competent to handle the disbursement of VA monetary benefits.  If the benefit sought on appeal remains denied, the Veteran and his accredited representative should be provided a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the Veteran's claim for benefits, to include a summary of the evidence considered, since the issuance of the statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).  



______________________________________________
K. J. ALIBRANDO 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).  

